UNI'I`ED STATES DISTRICT COURT  L E D

FOR THE DISTRICT OF COLUMBIA

NUV l 3 2012
R28
U.S.C. § 2241, but "a federal court may dismiss an action when there is a direct conflict between
the exercise of federal and state jurisdiction and considerations of comity and federalism dictate
that the federal court should defer to the state proceedings." H0ai v. Sun Rej?ning and Marketing
Co., Inc., 866 F.2d 1515, 1517 (D.C. Cir. l989) (citing Younger v. Harris, 401 U.S. 37, 43-45

(l97l); Pennzoil Co., v. Texaco, Inc., 481 U.S. l, 9-10 (1987)). Such is the case here because

the plaintiff will have the opportunity to litigate the underlying claims of this action in the
pending criminal proceeding in Superior Court. See Bria'ges v. Kelly, 84 F.3d 470, 476 (D.C.
Cir. 1996) (fmding Younger doctrine applicable "when there are ongoing [judicial] state
proceedings [that] implicate important state interests [and] afford an adequate opportunity in
which to raise the federal claims"); Reed v. Caulfz`eld, 734 F. Supp. 2d 23, 24-25 (D.D.C. 20lO)
("[W]hile Section 2241 establishes jurisdiction in the federal courts to consider pretrial habeas
corpus petitions, it is established that federal courts generally should abstain from the exercise of
that jurisdiction ‘if the issues raised in the petition may be resolved either by trial on the merits in

793

the state court or by other state procedures available to the petitioner. ) (quoting Dickerson v.
Louisiana, 816 F.2d 220, 225 (5“‘ Cir. 1987)); see also Wz`lliams v. Warden-Cent. Det. Facilily,
538 F. Supp. 2d 74, 76 (D.D.C. 2008) ("Federal courts, respecting comity, will interfere with
‘state courts only in rare cases where exceptional circumstances of peculiar urgency are shown to
exist."’) (quoting Ex parte Hawk, 321 U.S. l14, 117 (1944)). In addition, it appears from the
allegations that the plaintiff would not be entitled to monetary damages without first having his
detention officially invalidated by, inter aIia, a court’s issuance of a writ of habeas corpus. See
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
Given "the fundamental policy against federal interference with state criminal

prosecutions" absent a showing of irreparable injury that is "both great and immediate,"

Younger, 401 U.S. at 46, this Court, finding no such harm shown, will dismiss the instant action.'

    

DATE; october 21 ,2012
U t d States Distr1ctJudge

l A separate Order accompanies this Memorandum Opinion.